Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of the Claims
1. 	This application is a 371 of PCT/RU2018/050057 05/24/2018, which claims benefit of the foreign application RUSSIAN FEDERATION 2017118351 05/26/2017.
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
3.	Amendment of claims 18-19 and 23, cancelation of claims 1-17 and 21-22, and addition of claims 24-25 in the amendment filed on 04/28/2021 is acknowledged. Claims 18-19 and 23-25 are pending in the application.  No new matter has been found.  Since the newly added claims 24-25 is commensurate within the scope of invention, claims 18-19 and 23-25 are prosecuted in the case.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
	   	 Claims 19-20, 23 and 25 are rejected under 35 U.S.C. 103(a) as being obvious 
over Nebolsin et al. US 8,309,766.
	Applicants claim a compound/composition comprising a compound of the formula

    PNG
    media_image1.png
    294
    639
    media_image1.png
    Greyscale
, or adduct, hydrate or solvate thereof, and processes of making, see claims 19-20, 23 and 25.    
Determination of the scope and content of the prior art (MPEP §2141.01)
	Nebolsin et al. ‘766 discloses a compound/composition of formula (I), i.e.,

    PNG
    media_image2.png
    110
    330
    media_image2.png
    Greyscale
, wherein R1 is 
    PNG
    media_image3.png
    68
    116
    media_image3.png
    Greyscale
and R% is hydroxyl, R3 is –COOR6 and R6 is 
    PNG
    media_image4.png
    85
    153
    media_image4.png
    Greyscale
and R7 is hydrogen, see column 43-44.  A specific compound p-hydroxyphenylacetylphenylalanine methyl ester has been exemplified, see claim 8 in column 46 or see compound XXVII in Table 1 in column 11.
Nebolsin et al. compound/composition is used for treating inflammatory disease (i.e., psoriasis, colitis or irritable bowel syndrome), see claim 3 in column 44.  Additional therapeutic agent analgetics can be combined with Nebolsin et al. compound/ composition, see claim 5 in column 45. A process of making compound/composition has been exemplified in Example 12 in columns 30-31.
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Nebolsin et al. ‘766 is that the instant claims are embraced within the scope of Nebolsin et al. ‘766.  It is noted that claims 19-20, 23 and 25 are drawn to compound/composition and their processes of making.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 19-20, 23 and 25 prima facie obvious because one would be motivated to employ the compounds/compositions, processes of making of Nebolsin et al. ‘766 to obtain instant invention.  
The motivation to make the claimed compounds/compositions and proceeses of making derived from the known compounds/compositions and processes of making of Nebolsin et al. ‘766 would possess similar activity to that which is claimed in the reference.    
Double Patenting
6.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
           Claims 23 and 25 are rejected under the judicially created doctrine of   
obviousness- type double patenting as being unpatentable over claims 1 and 8 of 
Nebolsin et al. US 8,309,766. Although the conflicting claims are not identical, they are 
not patentably distinct from each other and reasons are as follows.
	Applicants claim a compound/composition comprising a compound of the formula

    PNG
    media_image1.png
    294
    639
    media_image1.png
    Greyscale
, or adduct, hydrate or solvate thereof, see claims 23 and 25.    

	Nebolsin et al. ‘766 discloses a compound/composition of formula (I), i.e.,

    PNG
    media_image2.png
    110
    330
    media_image2.png
    Greyscale
, wherein R1 is 
    PNG
    media_image3.png
    68
    116
    media_image3.png
    Greyscale
and R5 is hydroxyl, R3 is –COOR6 and R6 is 
    PNG
    media_image4.png
    85
    153
    media_image4.png
    Greyscale
and R7 is hydrogen, see claim 1 in column 43.  A specific compound p-hydroxyphenylacetylphenylalanine methyl ester has been exemplified, see claim 8 in column 46.  
The difference between instant claims and Nebolsin et al. ‘766 is that the instant claims are embraced within the scope of Nebolsin et al. ‘766.
One having ordinary skill in the art would find the claims 23 and 25 prima facie obvious because one would be motivated to employ the compounds/compositions of Nebolsin et al. ‘766 to obtain instant invention.  
The motivation to make the claimed compounds/compositions derived from the known compounds/compositions of Nebolsin et al. ‘766 would possess similar activity to that which is claimed in the reference.    
7.	Claims 18 and 24 are neither anticipated nor rendered obvious over the record, and therefore are allowable.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REI TSANG SHIAO/




Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629         



July 07, 2022